  Case 14-31235         Doc 51     Filed 02/11/19 Entered 02/11/19 07:58:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-31235
         MIGUEL RIOS
         LISA C RIOS
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/26/2014.

         2) The plan was confirmed on 11/19/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/17/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,440.00.

         10) Amount of unsecured claims discharged without payment: $23,548.70.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-31235        Doc 51       Filed 02/11/19 Entered 02/11/19 07:58:32                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $54,549.60
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $54,549.60


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,433.37
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,433.37

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ADVENTIST MIDWEST HEALTH         Unsecured         241.00        241.70           241.70           0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         830.00           NA               NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         569.00           NA               NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured          60.00           NA               NA            0.00       0.00
BBY                              Unsecured      2,627.00            NA               NA            0.00       0.00
CAP ONE                          Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured         214.00           NA               NA            0.00       0.00
CHASE BANK USA                   Unsecured         160.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER            Secured             0.00           NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         138.00           NA               NA            0.00       0.00
DISCOVER BANK                    Unsecured      3,755.00       4,555.55         4,555.55      4,555.55        0.00
DISCOVER BANK                    Unsecured      6,511.00       9,037.21         9,037.21      9,037.21        0.00
ECAST SETTLEMENT CORP            Unsecured     24,894.00     26,257.02        26,257.02      26,257.02        0.00
FIRST FINANCIAL INVESTMENT FUN   Unsecured          88.00           NA               NA            0.00       0.00
Gary G Wiesman, MD LTD           Unsecured         220.00           NA               NA            0.00       0.00
GENESIS CLINICAL LABORATORY      Unsecured          52.00           NA               NA            0.00       0.00
IC SYSTEMS                       Unsecured         175.00           NA               NA            0.00       0.00
KEYNOTE CONSULTING               Unsecured         123.00           NA               NA            0.00       0.00
KIDS PLUS PEDIATRIC              Unsecured          98.00           NA               NA            0.00       0.00
KINGS CREDIT SERVICE             Unsecured      1,475.00            NA               NA            0.00       0.00
LOYOLA UNIV MED CENTER           Unsecured      1,362.00            NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         325.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         207.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         649.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured          72.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         133.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured          73.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         258.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         273.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         273.00           NA               NA            0.00       0.00
MEDICAL RECOVERY SPECIALISTS     Unsecured         258.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-31235     Doc 51     Filed 02/11/19 Entered 02/11/19 07:58:32                   Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim         Claim         Claim        Principal       Int.
Name                            Class   Scheduled      Asserted      Allowed         Paid          Paid
MERCHANTS CREDIT GUIDE CO   Unsecured          52.00           NA           NA             0.00        0.00
MICHAEL BUTKIEWICZ DDS      Unsecured          78.00           NA           NA             0.00        0.00
PRA RECEIVABLES MGMT        Unsecured            NA         356.05       356.05         356.05         0.00
QUANTUM3 GROUP LLC          Unsecured            NA       4,588.87     4,588.87       4,588.87         0.00
QUANTUM3 GROUP LLC          Unsecured         134.00        397.42       397.42         397.42         0.00
QUANTUM3 GROUP LLC          Unsecured      2,569.00       2,808.11     2,808.11       2,808.11         0.00
RNB-FIELDS3                 Unsecured           0.00           NA           NA             0.00        0.00
ROSE GOMEZ                  Unsecured         344.00           NA           NA             0.00        0.00
RRCA ACCOUNTS MANAGEMENT    Unsecured      1,197.00            NA           NA             0.00        0.00
RUSH UNIVERSITY MED CTR     Unsecured         220.00        116.00       116.00         116.00         0.00
TATE & KIRLIN               Unsecured         590.00           NA           NA             0.00        0.00
TRI STATE ADJUSTMENT        Unsecured          35.00           NA           NA             0.00        0.00
US BANK TRUST NA            Secured      258,260.00    267,560.49    267,560.49            0.00        0.00
US BANK TRUST NA            Unsecured     10,299.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                            $267,560.49                  $0.00               $0.00
      Mortgage Arrearage                                $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                           $0.00                  $0.00               $0.00
      All Other Secured                                 $0.00                  $0.00               $0.00
TOTAL SECURED:                                    $267,560.49                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00               $0.00
       Domestic Support Ongoing                          $0.00                 $0.00               $0.00
       All Other Priority                                $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                          $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                        $48,357.93         $48,116.23                   $0.00


Disbursements:

       Expenses of Administration                        $6,433.37
       Disbursements to Creditors                       $48,116.23

TOTAL DISBURSEMENTS :                                                                    $54,549.60




UST Form 101-13-FR-S (09/01/2009)
  Case 14-31235         Doc 51      Filed 02/11/19 Entered 02/11/19 07:58:32                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
